DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/15/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2018, 10/23/2020 and 06/22/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim reads “determining, by a processor, ground truth labels for the first image and the second image based on contextual data produced for the patient by at least one user of the medical ultrasound scanner during a workflow for examination of the patient”. Although the applicant refers to paragraph [0032] with respect to the contextual data, the examiner respectfully 
Regarding claims 2-10, due to their dependence on claim 1, either directly or indirectly these claims inherit the rejection under 35 U.S.C. 112(a). Furthermore, these claims do not remedy the issue of claim one since these claims do not provide further clarification as to what information is included or excluded from the contextual data.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim reads “determining, by a processor, ground truth labels for the first image and the second image based on contextual data produced for the patient by at least one user of the medical ultrasound scanner during a workflow for examination of the patient”. Although the applicant refers to paragraph [0032] with respect to the contextual data, due to a lack of written description it is unclear what information is included or excluded from the contextual data. For the sake of examination, the examiner is interpreting the contextual data to correspond to a reason for an exam, patient identification, patient history (i.e. health information) and/or population health information. The examiner recommends clarifying whether this assumption is correct in a subsequent response.
Regarding claims 2-10, due to their dependence on claim 1, either directly or indirectly these claims inherit the rejection under 35 U.S.C. 112(b). Furthermore, these claims do not remedy the issue of claim one since these claims do not provide further clarification as to what information is included or excluded from the contextual data.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry et al. US 20140221832 A1 "El-Zehiry" and further in view of Hseih et al. US 20180144214 A1 "Hseih" and Lin et al. US 20190213474 A1 “Lin” and Rao et al. US 20160350620 A1 “Rao”.
In regard to claim 1, El-Zehiry discloses “A method for machine learning image optimization with a medical ultrasound scanner, the method comprising:” ("A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first 
“imaging, by the medical ultrasound scanner, a patient, the imaging providing a first image where one or more settings are changed after display of the first image and providing a second image resulting from the change in the one or more settings” ("In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. The ultrasound system is configured to scan the aorta, thus the ultrasound system 
Furthermore, regarding displaying first and second images, El-Zehiry discloses "One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed" [0095]. Since one or more images can be displayed and these images are associated with different settings, under broadest reasonable interpretation, the first and second images can be displayed, the second image resulting from the change in the one or more settings.); […] 
“wherein the first image is labeled as a negative example due to the […] data indicating that the one or more settings are changed after display of the first image and the second image is labeled as a positive example due to the […] data indicating that the second image resulted from the change in the one or more settings” (“The training images are labeled as either good or bad or along a scoring scale (e.g., rated 1-10) by a clinician expert. For example, 192 images are used to train an SVM regressor” [0048]. Therefore, the quality of the images can be determined. Furthermore, El-Zehiry discloses “The values for the acquisition parameters are determined before acquiring another set of ultrasound data. […] A more comprehensive adjustment more likely to least to desirable image settings is performed in possibly one or at least fewer stages than separately incrementing through various possible combinations of values of the acquisition parameters” [0067] and “In act 42, a quality score is calculated for the new set of ultrasound data” [0069] and “In act 44, the quality scores are compared. Any number 
“machine training, by a machine, a first neural network” (“Other machine training may be used. The machine-trained classifier is any one or more classifiers. A single class or binary classifier, collection of different classifiers, cascaded classifiers, hierarchal classifier, multi-class classifier, model-based classifier, classifier based on machine learning, or combinations thereof may be used. Multi-class classifiers include CART, K-nearest neighbors, neural network (e.g., multi-layer perceptron), mixture models, or others” [0046]. Therefore, a neural network can be utilized for machine learning. Furthermore, regarding outputting a setting value, El-Zehiry discloses “The settings of the acquisition parameters, the image, the virtual parameters values, or combinations thereof may be output to the user for the better quality. The user may use this information to further adjust or to select the desired settings” [0072]. Therefore, the settings that result in higher (i.e. better) quality can be output to the user.).
El-Zehiry does not teach, “based on contextual data produced for the patient by at least one user of the medical ultrasound scanner during a workflow for examination of the patient”, “contextual data”; based on an input image and patient information, wherein the machine training uses the first and second images […], as training data” or “storing the first neural network as trained”.
Hseih “based on contextual data produced for the patient by at least one user of the medical ultrasound scanner during a workflow for examination of the patient” and “contextual data” (“Using the example system 1400, the patient 1404 can be examined by the imaging system 1410 (e.g., CT, x-ray, MR, PET, ultrasound, MICT, single photon emission computed tomography (SPECT), digital tomosynthesis, etc.) based on settings from the information subsystem 1420 and/or acquisition engine 1430. […] Based on information, such as a reason for exam, patient identification, patient context, population health information, etc., imaging device 1410 settings can be configured for image acquisition with respect to the patient 1406 by the acquisition engine 1430, alone or in conjunction with the information subsystem 1420 (e.g., a picture archiving and communication system (PACS), hospital information system (HIS), radiology information system (RIS), laboratory information system (LIS), cardiovascular information system (CVIS), etc.). The information from the information subsystem 1420 and/or acquisition engine 1430, as well as feedback from the imaging device 1410, can be collected and provided to a training deep learning network model to modify future settings, recommendations, etc., for image acquisition, for example” [0113] and “The settings can be automatically configured at the imaging device 1410 by the acquisition engine 1430 and/or manually input/overridden by the user 1404 (e.g. a clinician, radiologist, technician, etc.)” [0159]. In this case, the reason for exam, patient identification, patient context and population health information constitute contextual data. Therefore, since the patient can be examined based on setting information and this setting information is based on information such as a reason for exam, patient identification, patient context and population health information and the user (i.e. clinician, radiologist, technician) can manually input settings, under broadest reasonable interpretation, contextual data produced for the 
Furthermore, Hseih teaches that the setting value is “based on an input image and patient information, wherein the machine training uses the first and second images […], as training data” ("A deep learning network can be a training network (e.g., a training network model or device) that learns patterns based on a plurality of inputs and outputs. A deep learning network can be a deployed network (e.g., a deployed network model or device) that is generated from the training network and provides an output in response to an input" [0049]. The deployed network represents a trained network that is based on the training network (i.e. the neural network). Additionally, Hseih discloses "Deep learning in a neural network environment includes numerous interconnected nodes referred to as neurons [...] Learning refines the machine parameters, and, by extension, the connections between neurons in the network, such that the neural network behaves in a desired manner" [0058]. Since the learning refines the machine parameters of the neural network such that is behaves in a desired manner, under broadest reasonable interpretation, this learning constitutes training of the neural network.);
In regard to outputting a setting value based on an input image and patient information, Hseih discloses "In certain examples, based on patient history, medical issue, past data sets, etc., the DDLD (i.e. deployed deep learning device) 1522 can help determine which acquisition settings are best to acquire an image data set, and the DDLD 1532 can help determine what protocol is the best selection to provide image data set output" [0150]. Additionally, Hseih discloses "For the acquisition DDLD 1522, for example, inputs and outputs can include patient parameters and imaging device 1410 scan parameters" [0137]. Since the deployed deep learning device (i.e. DDLD 1522) can output scan parameters based on patient history (i.e. patient information) and a past data set (i.e. input image), under broadest reasonable interpretation, the output from the neural network can be used to modify the acquisition settings used to collect images. 

“storing the first neural network as trained” ("FIG. 8D re-iterates an example process to collect and store feedback during operation 840 of the deployed deep learning network model-based device and re-train the model for re-deployment" [0097]. For the deployed deep learning network model-based device can be re-trained, the trained neural network had to have been stored. Thus, the first neural network can be stored once it has been trained.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the output and storing of the neural network as disclosed in Hseih to output the settings that produce high quality images. When a neural network is trained with positive and negative examples of high- and low-quality images, respectively, the neural network can 
The combination of El-Zehiry and Hseih does not teach “determining, by a processor, ground truth labels for the first image and the second image […]”.
Lin discloses “determining, by a processor, ground truth labels for the first image and the second image […]” (“Further, training pairs are generated for each training scene by, for instance, setting the training frame with the best quality as an element in each of the training pairs and varying the second element across the training pairs. […] For each of such pairs, an actual quality difference is computed for the two training frames based on the relevant training labels, These actual quality differences are set as ground truths” [0023]. Thus, the actual differences in the quality of images in the training pair can be utilized to determine ground truth labels. Furthermore, Lin discloses “Next, the training pairs are input to the neural network. In turn, the neural network generates a quality score for each training frame in a training pair. An estimated quality difference is generated per training pair by comparing the quality scores of the training frames in that pair. Hence, a ground truth (e.g., an actual quality difference) and an estimated quality difference and an estimated quality difference are available for each training pair, where the ground truth is derived from the training labels and the quality difference is derived from the neural network” [0024]. Therefore, since the ground truth can be estimated based on the training labels of the training frames (i.e. images) included in the training pair, under broadest reasonable interpretation, the method can include determining, by a processor, ground truth labels for the first image and the second image (i.e. in the training pair).).

The combination of El-Zehiry, Hseih and Lin does not disclose “wherein the machine training uses […] the ground truth labels as training data”.
Rao discloses “wherein the machine training uses […] the ground truth labels as training data” (“In another embodiment, the processor uses the knowledge base by applying a machine-learned classifier. The machine-learned classifier is learnt from the database of annotated images. The annotated or ground-truth labeled images are used as training data. A processor learns the classification based on the ground truth and features extracted from the images of the knowledge base. Through one or more various machine-learning processes, the classifier is trained to detect locations of the anatomy and/or artifact” [0028]. Therefore, since the processor can use a knowledge base of annotated images as training data, under broadest reasonable interpretation, the machine training can use the ground truth labels as training data.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry, Hseih and Lin to include the machine training using the first and second images and the ground truth labels as the training data as disclosed in Rao to allow the machine learnt classifier to more accurately characterize the input images. By training a 
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of El-Zehiry in further view of Hseih. Likewise, El-Zehiry discloses “The method of claim 1 further comprising: imaging another patient, the imaging providing a third image” ("The training data set is collected from 9 different subjects" [0034]. Since nine different subjects can be used to generate the training data set, under broadest reasonable interpretation the method involves imaging another patient. Regarding providing a third image, El-Zehiry discloses "acquiring third ultrasound data based on the projecting to the acquisition parameter space" [Claim 13]. Under broadest reasonable interpretation, this third ultrasound data corresponds to one of the nine different subjects used to generate the training data set.).
El-Zehiry does not disclose “inputting patient information for the other patient and the third image into the first neural network as trained; outputting the setting value in response to the inputting; and imaging the other patient using the setting value”.
Hseih discloses “inputting patient information for the other patient and the third image into the first neural network as trained; outputting the setting value in response to the inputting” ("In certain examples, based on patient history, medical issue, past data sets, etc., the DDLD (i.e. deployed deep learning device) 1522 can help determine which acquisition settings are best to acquire an image data set, and the DDLD 1532 can help determine what protocol is the best selection to provide image data set output" [0150]. Since "A deep learning network can be a deployed network (e.g., a deployed network model or device) that is generated from the training network and provides an output in 
and “imaging the other patient using the setting value” ("using information particular to the patient 1406 as well as information learned by the DDLD 1522, improved settings for image acquisition by the imaging device 1410 can be determined [...] the settings can be automatically configured at the imaging device 1410 by the acquisition engine 1430" [0159]. Since the acquisition engine can configure the imaging device based on the settings learned by the DDLD, under broadest reasonable interpretation, the setting values can be used to image the other patient.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the patient information and output of settings as disclosed in Hseih to output the settings that produce high quality images for the patient. When a neural network is trained with positive and negative examples of high- and low-quality images, respectively, the neural network can compare a received image to these examples to classify whether the input image is of good diagnostic quality. Being able to store the neural network that has been trained enables the neural network to be used in in future image diagnoses without having to be re-trained each time a new patient is to be examined. Patient information, such as their medical history can provide the physician and/or the neural network with an indication of whether a certain condition is more likely to be found within a specific patient. Therefore, to have a better understanding of the patient, it would 
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, El-Zehiry discloses “wherein imaging for the first image comprises imaging using default values for the settings, and wherein imaging for the second image comprises imaging […] where the settings are changed from the default values” ("In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. The ultrasound system is configured to scan the aorta, thus the ultrasound system includes a scanner. Since ultrasound data can be obtained using default parameters of the ultrasound system (i.e. the scanner), under broadest reasonable interpretation the poor-quality image constitutes a first image. Additionally, since the processor can adjust parameters, under broadest reasonable interpretation, the good quality image represents a second image based on the changes to the set of parameters (i.e. one or more settings). Furthermore, since the default set of parameters may be adjusted by the processor by taking infinitesimal steps along the manifold until a good quality image is 
El-Zehiry does not disclose “imaging after a user makes the change to the one or more settings”. 
Hseih discloses “imaging after a user makes the change to the one or more settings” (“One or more of the learning and improvement factories 1520, 1530, 1540 can receive feedback from one or more human users 1404 (e.g., based on using the outcome of the diagnosis engine 1450 to diagnose and treat the patient 1406, etc.).” [0140] and “As a result, each factory 1520, 1530, 1540 learns differently based on system 1500 input as well as user input in conjunction with personalized variables associated with the patient 1406, for example” [0152]. Since the learning and improvement factories (i.e. the neural network components) can receive feedback from the human user in the form of a user input in conjunction with personalized variables associated with the patient, under broadest reasonable interpretation, the user can make changes to one or more settings used to acquire images.)/
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Eh-Zehiry to include the user making a change to the one or more settings used to acquire the second image as disclosed in Hseih to allow the user to improve the image quality of the second image. By allowing the user to make a setting change, the system can acquire a second image with setting parameters that result in an improvement in the diagnostic quality of the image. This higher quality image can then be used to assess the status of the patient. Combining the prior art elements according to known techniques would yield the predictable result of manipulating the image parameters such that higher quality images are obtained.
The combination of El-Zehiry and Hseih does not teach “wherein the ground truth labels are determined based on a sequence in the examination of the patient […]”.
Lin discloses “wherein the ground truth labels determined based on a sequence in the examination of the patient […]” (“Further, training pairs are generated for each training scene by, for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry and Hseih so as to include determining, by a processor, ground truth labels for the first image and the second image based on data produced during a workflow for examination of the patient as disclosed in Lin in order to allow the first and second images to be more easily classified based on image quality. By utilizing ground truth labels, the quality of the images input into the neural network can be determined without input from an expert. Combining the prior art elements according to known techniques would yield the predictable result classifying images based on ground truth representing bad (i.e. negative) and good (i.e. positive) image quality.
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of El-Zehiry in further view of Hseih. Likewise, El-Zehiry discloses “wherein machine training comprises machine training with the training data including the first and second images, settings for the first and second images, the settings for the second image including the changed settings […]” ("In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. Under broadest reasonable interpretation, the default parameters constitute the first settings utilized by the ultrasound scanner and therefore are used to provide a first image. Additionally, since the processor can adjust the set of parameters used in the scan, under broadest reasonable interpretation, the one or more settings can be changed to provide a second image. The act of adjusting the parameters used for the scan to provide a higher quality image is a part constitutes machine training since the "the quality classifier on a given set of ultrasound data, the input feature vector is calculated from the ultrasound data" [0057]. Thus, the settings for the first and second images impact the machine training.).
El-Zehiry does not teach “the patient information”. 
Hseih disclose “the patient information” ("Using a CNN (i.e. convolutional neural network), RNN (i.e. recurrent neural network), autoencoder network, and/or other deep/machine learning network, the DLN (i.e. deep learning network) 520 leverages prior acquisitions in comparison to current imaging device 1410 settings, patient information, reason for exam, patient history, and population health information, etc., to generate a predictive output" [0188]. Therefore, prior settings (i.e. for first image) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the patient information as disclosed in Hseih to output the settings that produce high quality images for the patient. Patient information, such as their medical history can provide the physician and/or the neural network with an indication of whether a certain condition is more likely to be found within a specific patient. Therefore, to have a better understanding of the patient, it would behoove the physician to include patient information when training or utilizing the first neural network. Additionally, when a neural network is trained with positive and negative examples of high- and low-quality images, respectively, the neural network can compare a received image to these examples to determine whether the input image is of good diagnostic quality. Being able to store the neural network that has been trained enables the neural network to be used in in future image diagnoses without having to be re-trained each time a new patient is to be examined. Additionally, outputting the settings with which higher quality images were obtained would allow the physician to utilize those setting values when performing additional imaging of the patient. Combining the prior art elements according to known techniques would yield the predictable result of outputting settings that produce higher quality images that are classified more accurately.
Regarding claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. El-Zehiry does not teach “wherein machine training comprises machine training with the patient information comprising clinical characteristics of the patient, patient history, and/or laboratory results”.
Hseih discloses “wherein machine training comprises machine training with the patient information comprising clinical characteristics of the patient, patient history, and/or laboratory results” ("At block 1904, the acquisition deployed deep learning network device 1522 analyzes the input to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the patient information as disclosed in Hseih to output the settings that produce high quality images specific to the patient. Patient information, such as their medical history can provide the physician and/or the neural network with an indication of whether a certain condition is more likely to be found within a specific patient. Therefore, to have a better understanding of the patient, it would behoove the physician to include patient information when training and/or utilizing the first neural network. Combining the prior art elements according to known techniques would yield the predictable result of outputting settings that produce higher quality images that are classified more accurately.
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. El-Zehiry does not teach “wherein machine training comprises training an artificial neural network”.
Hseih teaches “wherein machine training comprises training an artificial neural network” ("Certain examples utilize deep learning and/or other machine learning techniques to compute task-based image quality from acquired image data of a target. Since humans can visually appreciate a level 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the artificial neural network as disclosed in Hseih to classify images based on quality with unsupervised learning. An artificial neural network is a type of machine learning that can be used to perform unsupervised learning with images. Unsupervised learning, in the context of neural networks, involves inputting unlabeled data into the neural network without providing a corresponding output variable. This allows the algorithm to perform clustering or association of the data it receives into different groups without relying on the programmer or user to define specific characteristics. This allows for patterns within the data to be determined without requiring the user to make these identifications. Since unsupervised learning simplifies the process of analyzing the characteristics of the input data for the user, it would be obvious to attempt this type of machine learning within the context of the method. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry et al. US 20140221832 A1 "El-Zehiry", Hseih et al. US 20180144214 A1 "Hseih", Lin et al. US 20190213474 A1 “Lin” and Rao et al. US 20160350620 A1 as applied to claims 1-3, 5-6 and 10 above, and further in view of Georgescu et al. US 20150238148 A1 “Georgescu”.
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of El-Zehiry in further view of Georgescu. Likewise, El-Zehiry discloses “wherein determining comprises labeling the first image for the training based on failure to capture the first image for the patient in a medical record of the patient and labeling the second image for the training based on capturing the second image for the patient” ("To train the ultrasound classifier for image quality, sample ultrasound data is acquired [...] The training images are labeled as either good or bad or along a scoring scale (e.g., rated 1-10) by a clinician expert" [0048]. Since the training images can include good or bad quality images and "The user may compare quality, activate the scanning, input suggested acquisition parameter values, select the optimum acquisition parameter values, control adjustment of values of the virtual parameters along the manifold, or perform other actions" [0020] under broadest reasonable interpretation, a first image (i.e. low/bad quality) that was not captured to a patient’s medical record and a second image (i.e. high/good quality) can be selected when training. 
Furthermore, regarding the patient medical record, El-Zehiry discloses “The processor 20, memory 22, and display 24 are part of a medical imaging system, such as the diagnostic or therapy ultrasound system 16, or other system. Alternatively, the processor 20, memory 22 and/or display 24 are part of an archival and/or image processing system, such as associated with a medical records database workstation or server” [0083]. Since the medical imaging system can include a processor, memory and display that are associated with a medical records database workstation, under broadest reasonable interpretation, a second image can be saved to the medical records database workstation (i.e. medical records) and can be selected from the medical records to perform training. Furthermore, images that are not of sufficient diagnostic quality (i.e. the first image, negative example) should not be captured to a medical record of the patient, since saving is low quality image data would require storage space could otherwise have been used to store images that are of diagnostic quality (i.e. second images, positive examples. Therefore, under broadest reasonable interpretation, the first images can be based on failure to capture the first image for the patient in a medical record of the patient. 
as the negative example” or the second image “as a positive example”.
Georgescu teaches determining comprises labeling the first image “as the negative example” for the training and labeling the second image “as the positive example” for the training (“For training a discriminative deep neural network, ground truth image patches for the first search space are selected as positive training samples and random non-ground-truth image patches are selected as negative training samples. For example, in the case in which the first marginal search space is the position of the target anatomical objects, image patches centered at the ground truth center position of the target anatomical object in each annotated training image are selected as positive training samples and one or more random image patches located more than a predetermined distance (e.g. 5 mm) from the ground truth center position of the target anatomical object are randomly selected from each annotated training image as the negative training samples” [0026]. In this case, since the deep neural network is trained based on positive and negative image patches (i.e. images), under broadest reasonable interpretation, the ground truth labels for the first and second images acquired in El-Zehiry can be determined according to the training steps of Georgescu and therefore, the first image can serve as the negative example and the second image can serve as the positive example.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry, Hseih, Lin and Rao to include the determining of ground truth labels as disclosed in Georgescu to determine the labels used to train the first neural network. In machine training, a ground truth allows images that are input to the neural network to be properly classified as positive or negative for a specific feature. By determining the ground truth labels for the first and second images as being negative and positive examples respectively, the setting values that was used to obtain the second image can be evaluated to determine whether additional changes to the output settings are required to obtain a higher quality image of the region of .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry et al. US 20140221832 A1 "El-Zehiry", Hseih et al. US 20180144214 A1 "Hseih", Lin et al. US 20190213474 A1 “Lin” and Rao et al. US 20160350620 A1 “Rao” as applied to claims 1-3, 5-6 and 10 above, and further in view of Sharma et al. US 20030114753 A1 “Sharma”.
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only explicitly requires the primary reference of El-Zehiry in view of Rao. Likewise, El-Zehiry teaches “wherein imaging comprises imaging with the workflow for treatment, diagnosis, and/or prognosis of the patient” ("A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first ultrasound data, [...] acquiring second ultrasound data with the fourth values of the respective plurality of acquisition parameters [...], calculating, with the processor a second quality score [...] comparing first and second quality scores" [Claim 1]. Since the quality of the first and second images are calculated, the method of tuning the ultrasound acquisition parameters provides image optimization.
In regard to a workflow of imaging of the patient, El-Zehiry discloses "FIG. 1 shows one embodiment of a method for tuning ultrasound acquisition parameters" [0019] and "A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first ultrasound data, [...] acquiring second ultrasound data with the fourth values of the respective plurality of acquisition parameters [...], calculating, with the processor a second quality score [...] comparing first and second quality scores" [Claim 1]. Furthermore, El-Zehiry discloses “In act 46 of FIG. 1, the alteration of the acquisition parameter values is terminated. An output set of 
The combination of El-Zehiry, and Hseih does not disclose “and wherein the ground truth labels are determined, by the processor, […]”.
Lin discloses “and wherein the ground truth labels are determined, by the processor” (Further, training pairs are generated for each training scene by, for instance, setting the training frame with the best quality as an element in each of the training pairs and varying the second element across the training pairs. […] For each of such pairs, an actual quality difference is computed for the two training frames based on the relevant training labels, These actual quality differences are set as ground truths” [0023]. Thus, the actual differences in the quality of images in the training pair can be utilized to determine ground truth labels. Furthermore, Lin discloses “Next, the training pairs are input to the neural network. In turn, the neural network generates a quality score for each training frame in a training pair. An estimated quality difference is generated per training pair by comparing the quality scores of the training frames in that pair. Hence, a ground truth (e.g., an actual quality difference) and an estimated quality difference and an estimated quality difference are available for each training pair, where the ground truth is derived from the training labels and the quality difference is derived from the neural network” [0024]. Therefore, since the ground truth can be estimated based on the training labels of the training frames (i.e. images) included in the training pair, under broadest reasonable interpretation, the method can include determining, by a processor, ground truth labels for the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry and Hseih so as to include determining, by a processor, ground truth labels for the first image and the second image based on data produced during a workflow for examination of the patient as disclosed in Lin in order to allow the first and second images to be more easily classified based on image quality. By utilizing ground truth labels, the quality of the images input into the neural network can be determined without input from an expert. Combining the prior art elements according to known techniques would yield the predictable result classifying images based on ground truth representing bad (i.e. negative) and good (i.e. positive) image quality.
The combination of El-Zehiry, Hseih, Lin and Rao does not disclose that the ground truth labels are determined ”from one or more usage log files produced by the medical ultrasound scanner during the workflow”.
Sharma discloses “from one or more usage log files produced by the medical ultrasound scanner during the workflow” (“The log viewer component 166 also provides productivity-based functions including searching, analysis, and filtering which helps an operator to understand the recent usage of the scanner. For example, a user trying to understand recent abdominal probe usage for a scanner may filter a probe usage log file to locate the data points corresponding to abdominal probes used during a certain time period” [0056]. Therefore, since a usage log file may be accessed to allow the user to understand the recent usage of the ultrasound scanner, under broadest reasonable interpretation, the usage log file can be adapted to store the ground truth labels determined by the processor of Lin to allow the user to assess the quality of the images being obtained.).
. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry et al. US 20140221832 A1 "El-Zehiry", Hseih et al. US 20180144214 A1 "Hseih", Lin et al. US 20190213474 A1 “Lin” and Rao et al. US 20160350620 A1 “Rao” as applied to claims 1-3, 5-6 and 10 above, and further in view of Podilchuk et al US 9536054 B1 “Podilchuk”.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only explicitly requires the primary reference of El-Zehiry in view of Podilchuk. Likewise, El-Zehiry teaches “The method of claim 1 wherein machine training comprises machine training with the training data […] the medical ultrasound scanner” ("A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first ultrasound data, [...] acquiring second ultrasound data with the fourth values of the respective plurality of acquisition parameters [...], calculating, with the processor a second quality score [...] comparing first and second quality scores" [Claim 1]. Since the quality of the first and second images are calculated, the method of tuning the ultrasound acquisition parameters provides image optimization.

Regarding an ultrasound scanner, El-Zehiry discloses "In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. The ultrasound system is configured to scan the aorta, thus the ultrasound system includes a scanner. Under broadest reasonable interpretation, the default parameters constitute the first settings utilized by the ultrasound scanner and therefore are used to provide a first image. Additionally, since the processor can adjust the set of parameters used in the scan, under broadest reasonable interpretation, the one or more settings can be changed to provide a second image. Regarding displaying a first and second image, El-Zehiry discloses "One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed" [0095]. Since one or more images can be displayed and these images 
The combination of El-Zehiry, Hseih, Lin and Rao does not disclose that “the training data including a regional location for the medical ultrasound scanner”.
Podilchuk discloses “the training data including a regional location for the medical ultrasound scanner” ("The method may further include the step of periodically repeating, e.g. annually, one or more phases of training steps of the CLI (i.e. confidence level indicator) [...] A subset of the plurality of initial clinician-recommended diagnostic decisions corresponding to a subset of the plurality of training image features may further include an initial decision profile and/or a final decision profile by a specific operator, a plurality of specific operators, an institution, a locale, a workflow position, and/or an aggregation of final decisions made by a plurality of operators including to be utilized with the function at defines a CLI score for each of the certain CAD system-recommended diagnostic decisions corresponding to the subset of the plurality of training image features" [Column 4, Lines 16-35]. These decision profiles, under broadest reasonable interpretation, are utilized to verify the effectiveness of the neural network/classifier and can vary depending on the locale in which the data was collected based on imaging capabilities of various facilities. Since the decision profiles regarding the training image features from a specific locale or institution can be used, under broadest reasonable interpretation, the image features had to have been acquired relative to the image capture device (i.e. the medical ultrasound scanner) which is associated with a specific regional location. Therefore, the regional location of the medical ultrasound scanner can be considered when determining image features.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry, Hseih, Lin and Rao to include the regional location of the medical ultrasound scanner as disclosed in Podilchuk to account for the type of medical ultrasound scanner utilized to acquire the training data. Podilchuk make use of decision profiles of a 
Regarding claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only explicitly requires the primary reference of El-Zehiry in view of Podilchuk. Likewise, El-Zehiry teaches “The method of claim 1 wherein imaging comprises imaging by the medical ultrasound scanner operated by a user, and wherein machine training comprises machine training with the training data” ("A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first ultrasound data, [...] acquiring second ultrasound data with the fourth values of the respective plurality of acquisition parameters [...], calculating, with the processor a second quality score [...] comparing first and second quality scores" [Claim 1]. Since the quality of the first and second images are calculated, the method of tuning the ultrasound acquisition parameters provides image optimization.
Regarding machine training a first neural network, El-Zehiry discloses “Other machine training may be used. The machine-trained classifier is any one or more classifiers. A single class or binary classifier, collection of different classifiers, cascaded classifiers, hierarchal classifier, multi-class classifier, 
Regarding an ultrasound scanner, El-Zehiry discloses "In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. The ultrasound system is configured to scan the aorta, thus the ultrasound system includes a scanner. Under broadest reasonable interpretation, the default parameters constitute the first settings utilized by the ultrasound scanner and therefore are used to provide a first image. Additionally, since the processor can adjust the set of parameters used in the scan, under broadest reasonable interpretation, the one or more settings can be changed to provide a second image. Regarding displaying a first and second image, El-Zehiry discloses "One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed" [0095]. Since one or more images can be displayed and these images are associated with different settings, under broadest reasonable interpretation, the first and second images can be displayed, the second image resulting from the change in the one or more settings.

The combination of El-Zehiry, Hseih, Lin and Rao does not teach “the training data including information about the user”.
Podilchuk discloses “the training data including information about the user” ("The method may further include the step of periodically repeating, e.g., annually, or one or more phases or training steps of the CLI (i.e. confidence level indicator), e.g. an initial training phase to adapt to any learned behavior of a user, e.g., a radiologist, over a period of time. The learned behavior may be a product of using the CDI/CAD system over a period of time, e.g. an improved ability to correctly detect and/or diagnose cancer and/or other learning experiences relative to diagnostic image analysis that the radiologist might have acquired over a period of time" [Column 4, Lines 16-25]. Therefore, the training phase can include information regarding the user, such as their learned behaviors regarding diagnostic imaging.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry, Hseih, Lin and Rao to include the information about the user as disclosed in Podilchuk to confirm that the images are obtained from a reliable source. Depending on the amount of experience a physician, such as a radiologist, has with imaging, the image quality may be different. Additionally, a user could have different preferences or habits when it comes to orienting a medical ultrasound scanner that would need to be known to assess the obtained images. It would also be helpful to know how a user diagnosed images of similar quality to the obtained image to provide a comparison between the two for use in diagnosis. Therefore, it would be obvious to input the learned behaviors (i.e. user information) to the machine learning algorithm to account for the user’s expertise in diagnosing a specific condition when assessing the images input into the neural network.
Response to Arguments
Applicant’s arguments, see Remarks page 5-13, filed 02/15/2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 have been fully considered, however, the examiner does not find them persuasive.
Regarding claim 1, the applicant argues that the combination of El-Zehiry, Hseih, Lin and Rao fails to teach or suggest “determining, by a processor, ground truth labels for the first image and the second image based on contextual data produced for the patient by at least one user of the medical ultrasound scanner during a workflow for examination of the patient, wherein the first image is labeled as a negative example due to the contextual data indicating that the one or more settings are changed after display of the first image and the second image is labeled as a positive example due to the contextual data indicating that the second image resulted from the change in the one or more setting”. Although the applicant cites paragraph [0016] the examiner respectfully asserts that claim 1 as written does not preclude an expert from manually labeling images. Furthermore, with respect to the contextual data, the applicant cites [0032], however it is unclear what data can be included or excluded from the contextual data within the context of the method. Therefore, the examiner respectfully refers the applicant to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections above.
The examiner respectfully asserts that the secondary reference of Hseih teaches the contextual data and refers the applicant to the 35 U.S.C. 103 section above.
The examiner respectfully acknowledges that the combination of El-Zehiry and Hseih does not teach “determining by a processor, ground truth labels for the first image and the second image […]”. The examiner respectfully asserts that the secondary reference of Lin teaches this limitation and refers the applicant to the 35 U.S.C. 103 section above. Although the Lin reference involves outputting each training frame to a computing device of a number of expert reviewers and receiving the quality scores back from the computing devices, such that the training label in manually generated in a dedicated 
The applicant argues that El-Zehiry fails to teach or suggest the training images being labeled as a negative example due to the contextual data indicating that the one or more settings are changed after display of the first image, and a positive example due to the contextual data indicating that the second image resulted from the change in the one or more settings. The examiner respectfully asserts that El-Zehiry teaches the labeling of the negative and positive examples when it states “The training images are labeled as either good or bad or along a scoring scale (e.g., rated 1-10 by a clinical expert. For example, 192 images are used to train an SVM regressor” [0048] and “The values for the acquisition parameters are determined before acquiring another set of ultrasound data […] A more comprehensive adjustment more likely to least to desirable image settings is performed in possible on or at least fewer stages than separately incrementing through various possible combinations of values of the acquisition parameters” [0067]. Therefore, the images can be labelled as good (i.e. positive) or bad (i.e. negative) by the user and the values of the acquisition parameters are determined before acquiring another set of ultrasound data (i.e. changed to obtain better quality images), the images are labelled as a negative example indicating that the one or more settings (i.e. acquisition parameters) are changed after display of the first image and a positive example indicating that the second image resulted from the change in the one or more settings (i.e. acquisition parameters). The examiner acknowledges that El-Zehiry does not teach the “contextual data”, and respectfully asserts that the secondary reference of Hseih teaches the “contextual data” for the reasons stated in the 35 U.S.C. 103 section above.
The examiner respectfully asserts that the contextual data was not given weight in the previous rejection (i.e. non-final rejection of 11/15/2021 because the contextual data was not disclosed within the claim set of 09/16/2021.

Furthermore, the applicant argues that El-Zehiry describes the labeling of the training images being performed by a clinical expert and does not determine the ground truth labels. The examiner respectfully asserts that claim 1 as written does not preclude the training images from being labelled manually by a clinical expert within the workflow for examination of the patient. The examiner respectfully asserts that the secondary reference of Lin was incorporated to explicitly teach the ground truth labels and respectfully refers the applicant to the 35 U.S.C. 103 section above.
Finally, the applicant argues that the secondary reference of Rao discloses the ground-truth labeled sets of ultrasound data being manually labelled by an expert. Again, the examiner respectfully asserts that claim 1 as written does not preclude the images being manually labelled by an expert who has access to contextual data. However, the examiner respectfully asserts that the Rao reference was incorporated teach “wherein the machine training uses the first and second images and the ground truth labels as training data” for the reasons stated above in the 35 U.S.C. 103 rejection.  
Therefore, the examiner respectfully maintains the rejection of claim 1 for the reasons stated in the Response to Arguments section and the 35 U.S.C. 103 section above.
Regarding claim 3, the examiner respectfully maintains that El-Zehiry does teach training and then imaging followed by changing of settings and the acquisition of another image as stated in the rejection above. The examiner respectfully asserts that El-Zehiry acquires images with default setting values. Specifically, El-Zehiry teaches “In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image 
While the examiner acknowledges that El-Zehiry does not necessarily teach that the imaging for the second image comprises imaging after a user makes the change to the one or more settings, the examiner respectfully asserts that Hseih teaches this limitation when it states “One or more of the learning and improvement factories 1520, 1530, 1540 can receive feedback from one or more human users 1404 (e.g., based on using the outcome of the diagnosis engine 1450 to diagnose and treat the patient 1406, etc.)” [0140]. Since the learning and improvement factories (i.e. the neural network components) can receive feedback from the human user, under broadest reasonable interpretation, the user can make changes to one or more settings used to acquire images. 
Furthermore, the examiner acknowledges El-Zehiry does not teach “wherein the ground truth labels determined based on a sequence in the examination of the patient […]” as stated in the amended claim 3, filed 02/15/2021. The examiner respectfully asserts that the secondary reference of Lin teaches this limitation. Specifically, Lin discloses “Next, the training pairs are input to the neural network. In turn, the neural network generates a quality score for each training frame in a training pair. An estimated quality difference is generated per training pair by comparing the quality scores of the training frames in that pair. Hence, a ground truth (e.g., an actual quality difference) and an estimated quality difference and an estimated quality difference are available for each training pair, where the ground truth is derived from the training labels and the quality difference is derived from the neural network” [0024]. 
Regarding claim 4, the examiner argues that the combination of El-Zehiry, Hseih, Lin, Rao and Georgescu does not teach “labeling the first image as the negative example for the training based on failure to capture the first image for the patient in a medical record of the patient and labeling the second image as the positive example for the training based on capturing the second image for the patient”. The examiner respectfully asserts that El-Zehiry teaches this limitation. Specifically, El-Zehiry discloses “The processor 20, memory 22, and display 24 are part of a medical imaging system, such as the diagnostic or therapy ultrasound system 16, or other system. Alternatively, the processor 20, memory 22 and/or display 24 are part of an archival and/or image processing system, such as associated with a medical records database workstation or server” [0083]. Since the medical imaging system can include a processor, memory and display that are associated with a medical records database workstation, under broadest reasonable interpretation, a second image (i.e. a positive example of high image quality) can be saved to the medical records database workstation (i.e. medical records) and can be selected from the medical records to perform training. Furthermore, the examiner respectfully asserts that images that are not of sufficient diagnostic quality (i.e. the first image, negative example) should not be captured to a medical record of the patient, since saving is low quality image data would require storage space could otherwise have been used to store images that are of diagnostic quality (i.e. second images, positive examples. Therefore, under broadest reasonable interpretation, the first images can be based on failure to capture the first image for the patient in a medical record of the patient.
Therefore, the examiner respectfully maintains the rejection of claim 4 for the reasons stated above.
Regarding claim 7, the examiner acknowledges that the combination of El-Zehiry, Hseih, and Lin does not teach “wherein the ground truth labels are determined, by the processor, from one or more usage log files produced by the medical ultrasound scanner during the workflow”. The examiner respectfully asserts that the secondary reference of Sharma et al. US 20030114753 A1 “Sharma” teaches this limitation for the reasons stated in the 35 U.S.C. 103 section above. Furthermore, the applicant does not provide reasoning refuting Sharma teaching this limitation, therefore, the examiner respectfully maintains the rejection of claim 7 within the 35 U.S.C. 103 section above. 
Regarding claims 8-9, the examiner respectfully asserts that the applicant does not provide reasoning as to why the secondary reference of Podilchuk fails to teach the disclosed claim limitations. The examiner respectfully maintains that the secondary reference of Podilchuk was incorporated to teach “the training data including a regional location for the medical ultrasound scanner” (Claim 8) and “the training data including information about the user” (Claim 9). Therefore, the examiner respectfully maintains the rejection of claims 8 and 9 for the reasons stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mihalef et al. US 20190333210 A1 “Mihalef”;
Song US 20200065656 A1 "Song".
Mihalef is pertinent to the applicant’s disclosure because it utilizes machine training a machine learning network having ground truth data and can be used with ultrasound systems.
Song is pertinent to the applicant’s disclosure because it discloses "The training data 140 that is used by the system 100 to train the neural network 110 includes multiple batches of training inputs and a ground truth clustering assignment for the training inputs. The ground truth clustering assignment assigns each training input into a respective cluster of a set of clusters" [0021].
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        


/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793